DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Summary
Claims 1-12 were pending.  Claim 4 is amended herein by an examiner’s amendment.  Claims 1-12 are allowed.  This is a Notice of Allowance after the preliminary amendment dated 1/21/2022.
Drawings
The drawings are objected to because FIG. 4 contains unlabeled boxes.  Regarding the content of drawings 37 C.F.R. 1.83 (a) states:
(a)  The drawing in a nonprovisional application must show every feature of the invention specified in the claims. However, conventional features disclosed in the description and claims, where their detailed illustration is not essential for a proper understanding of the invention, should be illustrated in the drawing in the form of a graphical drawing symbol or a labeled representation (e.g., a labeled rectangular box). In addition, tables and sequence listings that are included in the specification are, except for applications filed under 35 U.S.C. 371, not permitted to be included in the drawings.

Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Linda Morgan on 4/19/2022.
Start of the Examiner’s Amendment:

Claim 4. (Amended)  The method of Claim 1, further comprising the step of:
	obtaining a baseline measurement of the permittivity of the aqueous medium to be introduced into the subterranean hydrocarbon formation.

End of the Examiner’s Amendment.
Allowable Subject Matter
Claims 1-12 are allowed.
The following is an examiner’s statement of reasons for allowance:  Independent claim 1 contains allowable subject matter.  None of the prior art of record teaches or suggests the claimed invention.  Specifically not found in the prior art of record are the limitations of introducing aqueous medium into a subterranean hydrocarbon formation to displace hydrocarbons, then retrieving that medium, freezing it, and exposing it to microwaves to determine the permittivity of the hydrocarbons in the sample, in combination with the other limitations of claim 1.  The closest prior art of record is NEUSITZER (“On the Dielectric Properties and Normalized Radar Cross-Section of Crude Oil-Contaminated Sea Ice”, University of Manitoba Thesis, 2017, made of record by the applicant in the IDS dated 1/20/2022.) which teaches using microwaves to determine the permittivity of hydrocarbons in ice, but does not teach that the ice was an aqueous medium injected into a subterranean hydrocarbon formation to intentionally displace hydrocarbons.  Also pertinent is TAKWARA (JP 2008116385A) which teaches using microwaves to measure permittivity of a sample, but does not teach cooling the sample until it becomes a solid.  NELSON et al. (US Pat. 6,147,503) also teaches performing permittivity measurements on ice, but does not teach all the limitations discussed above.
Claims 2-12 are allowed due to their dependence from claim 1.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NATHANIEL J KOLB whose telephone number is (571)270-7601. The examiner can normally be reached M-F 9-5 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Peter Macchiarolo can be reached on 571 272 2375. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/NATHANIEL J KOLB/Examiner, Art Unit 2856